


117 HR 459 IH: Halt Unchecked Member Benefits with Lobbying Elimination Act
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 459
IN THE HOUSE OF REPRESENTATIVES

January 25, 2021
Ms. Craig introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Rules, Ethics, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title 18, United States Code, to prohibit former Members and elected officers of Congress from lobbying Congress at any time after leaving office, and for other purposes.


1.Short titleThis Act may be cited as the Halt Unchecked Member Benefits with Lobbying Elimination Act or the HUMBLE Act. 2.Prohibiting former Members and officers of Congress from lobbying Congress (a)ProhibitionSection 207(e)(1) of title 18, United States Code, is amended to read as follows:

(1)Members and elected officers of CongressAny person who is a Senator, a Member of the House of Representatives, or an elected officer of the Senate or the House of Representatives and who, after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any Member, officer, or employee of either House of Congress or any employee of any other legislative office of the Congress, on behalf of any other person (except the United States) in connection with any matter on which such former Senator, Member, or elected official seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title.. (b)Conforming amendmentsSection 207(e)(2) of such title is amended—
(1)in the heading, by striking Officers and staff and inserting Staff; (2)by striking an elected officer of the Senate, or;
(3)by striking leaves office or employment and inserting leaves employment; and (4)by striking former elected officer or.
(c)Effective dateThe amendments made by this section shall apply with respect to an individual who leaves office on or after the date of the enactment of this Act. 3.Prohibiting use of funds for official travel expenses of Members of Congress and legislative branch employees for airline accommodations other than coach class (a)ProhibitionExcept as provided in subsection (b), no funds appropriated or otherwise made available for the official travel expenses of a Member of Congress or other officer or employee of any office in the legislative branch may be used for airline accommodations which are not coach-class accommodations.
(b)ExceptionsFunds described in subsection (a) may be used for airline accommodations which are not coach-class accommodations for an individual described in subsection (a) if the use of the funds for such accommodations would be permitted under sections 301–10.121 through 301–10.125 of title 41 of the Code of Federal Regulations if the individual were an employee of an agency which is subject to chapter 301 of such title. (c)Rule of ConstructionNothing in this Act may be construed to affect any officer or employee of an office of the legislative branch which, as of the date of the enactment of this Act, is subject to chapter 301 of title 41 of the Code of Federal Regulations.
(d)Definitions
(1)Coach-class accommodationsIn this Act, the term coach-class accommodations means the basic class of accommodation by airlines that is normally the lowest fare offered regardless of airline terminology used, and (as referred to by airlines) may include tourist class or economy class, as well as single class when the airline offers only one class of accommodations to all travelers. (2)Member of CongressIn this Act, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress.
(e)Effective dateThis section shall apply with respect to fiscal year 2022 and each succeeding fiscal year. 4.Benefits and services provided to former Members of the House of Representatives (a)Benefits and services describedThe House of Representatives may not make any of the following benefits and services available to an individual who becomes a former Member of the House (except to the extent such benefits and services are made available to members of the public):
(1)Access to the Hall of the House. (2)Access to athletic facilities and other facilities available for the use of Members of the House.
(3)Access to the Members’ Dining Room located in the House of Representatives wing of the United States Capitol. (4)Access to parking spaces.
(5)Access to material from the House document room. (6)Use of the collections in the House Legislative Resource Center without borrowing privileges.
(b)Waiver authority
(1)Authority to waive elimination of benefit or serviceThe Speaker and the Minority Leader of the House of Representatives may jointly, on a case-by-case basis, grant a waiver of subsection (a) with respect to a former Member of the House and a benefit or service described in such subsection. (2)Publication in Congressional RecordIf the Speaker and the Minority Leader jointly grant a waiver under paragraph (1) to make a benefit or service available to a former Member, the Speaker and Minority Leader shall, not later than 24 hours after the waiver is granted, caused to have published in the Congressional Record a statement identifying the former Member and the benefit or service involved.
5.Prohibiting Members of House of Representatives from owning individual stocks
(a)In generalRule XXIII of the Rules of the House of Representatives (known as the Code of Official Conduct) is amended by redesignating clause 22 as clause 23 and inserting after clause 21 the following:   22.A Member, Delegate, or Resident Commissioner may not own the common stock of any individual corporation..
(b)Effective dateThe amendment made by subsection (a) shall take effect immediately before noon on January 3, 2023.  